— In an action to recover damages for alleged violations of the Racketeer Influenced Corrupt Organizations Act, the defendant Carvel Corporation appeals from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), entered March 30, 1992, as denied its motion for consolidation or a joint trial of this action with another action pending before the same court.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the appellant’s motion for consolidation or for a joint trial of this action with another action pending before the court (see, CPLR 602 [a]; Continental Bldg. Co. v Town of N. Salem, 150 AD2d 518; cf., Zupich v Flushing Hosp. Med. Ctr., 156 AD2d 677). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.